EXHIBIT 10.8

Non-Employee Director Compensation Summary Sheet

 

Annual Retainer

   $ 39,655   

Type of Meeting

   Amount Paid per Meeting  

Board Meeting

   $ 3,965   

Special Meeting

   $ 3,965   

Telephonic Board Meeting

   $ 1,130   

Compensation & Nominating Committee Meeting

   $ 1,700   

Audit Committee Meeting

   $ 3,400   

Executive Committee Meeting

   $ 3,965   

Additional Fee for Chairperson (except Audit)

   $ 1,700   

Additional Fee for Audit Committee Chairperson

   $ 2,265      

 

 

 

 

64